Title: To Alexander Hamilton from William Skinner, 5 October 1790
From: Skinner, William
To: Hamilton, Alexander


Edenton, North Carolina, October 5, 1790. “Your favor of the 31st. of August last, accompanied by one from The Honble Mr. Jefferson, inclosing the commission for my appointment as Commissioner of the Loan Office in this State, I had the honor of receiving the 23d. of September. In your letter you are pleased to say, ‘That during the reception of the subscriptions to the Loan, which is to be made in the certificates of the State Debts, it will be necessary for the public safety, that I reside at the place where the checks relative to the Debt of this State are deposited.’ It is with the greatest diffidence that I attempt to offer my opinion, or to make any observations respecting the matter, but I flatter myself in so doing I shall give no offence.… You will pardon me for observing, that holding the office continguous to the Treasury office of this State, will be attended with some very material disadvantages, it being nearly two hundred miles distant from the post road, and any orders or instructions from the Treasury Department could not be received at that place in less than two months, and all returns from the Loan office must be sent by express that distance to a post office, at the expence of the office.… Upon the whole, if the temporary residence of the Loan officer is to be at, or contiguous to where the Treasury Office of this State is, and at the end of one year subject to a removal, and perhaps to a place remote from me it will be attended with so many disadvantages that I must decline accepting the appointment.…”
